IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL,             :   No. 2846 Disciplinary Docket No. 3
                                            :
                    Petitioner              :   No. 162 DB 2021
                                            :
                                            :   Attorney Registration No. 312642
              v.                            :
                                            :   (Cumberland County)
                                            :
SCOTT MICHAEL JOCKEN,                       :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of January, 2022, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is granted, and Scott Michael Jocken is suspended

on consent from the Bar of this Commonwealth for a period of one year and one day.

Respondent shall comply with all the provisions of Pa.R.D.E. 217 and pay costs to the

Disciplinary Board. See Pa.R.D.E. 208(g).